Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on April 11, 2022 for patent application 17/162,088 filed on January 29, 2021.


Claims 1-27 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,944,850. Although the claims at issue are not identical, they are not patentably distinct from each other because they both comprise a client application and being configured to receive client requests to change a state of the client application and to generate corresponding proposals, a first version of either an engine or a machine, coupled to at least one of the plurality of server nodes and configured to receive the proposals on an input queue, to reach agreements on the proposals and to output a first ordering of agreements on an output queue coupled to the at least one of the plurality of server nodes, the first ordering of agreements specifying an order in which the client applications are to execute constituent agreements of the first ordering of agreements and the plurality of server nodes to correspondingly update their respective states, the first version of the engine or machine being further configured to monitor the input queue for a change version proposal, to reach agreement thereon, and to place the agreement on the change version proposal on the output queue, the second ordering of agreements including proposals on which agreement has been reached and specifying an order in which the client applications are to execute constituent agreements of the second ordering of agreements and the plurality of server nodes to correspondingly update their respective states.
1. A distributed system, comprising: a plurality of server nodes, each comprising a client application and being configured to receive client requests to change a state of the client application and to generate corresponding proposals; a first version of a replicated state machine, coupled to at least one of the plurality of server nodes and configured to receive the proposals on an input queue, to reach agreements on the proposals and to output a first ordering of agreements on an output queue coupled to the at least one of the plurality of server nodes, the first ordering of agreements specifying an order in which the client applications are to execute constituent agreements of the first ordering of agreements and the plurality of server nodes to correspondingly update their respective states, the first version of the replicated state machine being further configured to monitor the input queue for a change version proposal, to reach agreement thereon, and to place the agreement on the change version proposal on the output queue, the change version proposal being configured to direct a changeover of subsequent proposals on the input queue from the first version of the replicated state machine to a second version of the replicated state machine; the second version of the replicated state machine being coupled to input queue and to the output queue, the second version of the replicated state machine being configured to, after agreement has been reached on the change version proposal, reach agreements on the proposals on the input queue and to output a second ordering of agreements on the output queue, beginning with the agreement on the change version proposal, the second ordering of agreements including proposals on which agreement has been reached and specifying an order in which the client applications are to execute constituent agreements of the second ordering of agreements and the plurality of server nodes to correspondingly update their respective states; and sending any agreed-upon proposal received from the first version of the replicated state machine after receipt of the agreement corresponding to the change version proposal to the second version of the replicated state machine via the input queue.  
2. (Original) The distributed system of claim 1, wherein the first version of the replicated state machine comprises an instance thereof for each of the plurality of server nodes and  wherein the second version of the replicated state machine comprises an instance thereof for each of the plurality of server nodes.  
3. (Original) The distributed system of claim 1, wherein the first and second versions of the replicated state machine are coupled to the plurality of server nodes over a computer network.  
4. (Original) The distributed system of claim 1, wherein the first version of the replicated state machine is disable after the first version of the replicated state machine has finished reaching agreements on any in-flight proposals after the agreement corresponding to the change version proposal has been reached.  
5. (Original) The distributed system of claim 1, wherein each agreement of the first and second ordering of agreements comprises: a proposal; and a global sequence number that comprises a version number of the replicated state machine having reached agreement on the proposal and a version sequence number.  
6. (Original) The distributed system of claim 5, wherein each of the client applications are configured to only execute proposals whose global sequence numbers comprise a version number that matches a predetermined version number.  
7. (Original) The distributed system of claim 6, wherein the predetermined version number is selected from the first version of the replicated state machine and the second version of the replicated state machine.  
8. (Original) The distributed system of claim 1, wherein the proposals comprise at least one of application proposals to make changes to the state of the client applications and replicated state machine control proposals configured to make control or configuration changes to the first or second versions of the replicated state machine.  
9. (Original) The distributed system of claim 8, wherein the second version of the replicated state machine is further configured to one of: reject a control proposal configured to make control or configurations to the first version of the replicated state machine;  accept a control proposal configured to make control or configurations to the first version of the replicated state machine and reaching agreement thereon; and replace a control proposal configured to make control or configurations to the first version of the replicated state machine to a functionally-similar control proposal configured to make control or configurations to the second version of the replicated state machine.  
10. (Currently Amended) A computer-implemented method of maintaining consistency of client applications on a plurality of server nodes, comprising: providing a first version of a replicated state machine coupled to at least one of the plurality of server nodes and, at the first version of the replicated state machine: receiving proposals on an input queue, reaching agreements on the received proposals and outputting a first ordering of agreements on an output queue coupled to the at least one of the plurality of server nodes, the first ordering of agreements specifying an order in which the client applications are to execute constituent agreements of the first ordering of agreements and the plurality of server nodes are to correspondingly update their respective states; and receiving, on the input queue, a change version proposal, reaching agreement on the received change version proposal, outputting an agreement on the change version proposal on the output queue the change version proposal being configured to direct a changeover of subsequent proposals on the input queue from the first version of the replicated state machine to a second version of the replicated state machine; providing the second version of the replicated state machine coupled to the at least one of the plurality of server nodes and to the input and output queues of the first version of the replicated state machine and, at the second version of the replicated state machine: receiving the agreement on the change version proposal, reaching agreements on the received proposals on the input queue and outputting a second ordering of agreements on the output queue, beginning with the agreement on the change version proposal, the second ordering of agreements including proposals on which agreements have been  reached and specifying an order in which the client applications are to execute constituent agreements of the second ordering of agreements and the plurality of server nodes correspondingly are to update their respective states and sending any agreed-upon proposal, received from the first version of the replicated state machine after receipt of the agreement on the change version proposal, to the second version of the replicated state machine via the input queue.  
11. (Original) The computer-implemented method of claim 10, further comprising disabling the first version of the replicated state machine after the first version of the replicated state machine has finished reaching agreements on any in-flight proposals after the agreement corresponding to the change version proposal has been reached.  
12. (Original) The computer-implemented method of claim 10, wherein each agreement of the first and second ordering of agreements comprises: a proposal; and a global sequence number that comprises a version number of the replicated state machine having reached agreement on the proposal and a version sequence number.  
13. (Original) The computer-implemented method of claim 12, further comprising configuring each of the client applications to only execute proposals whose global sequence numbers comprise a version number that matches a predetermined version number.  
14. (Original) The computer-implemented method of claim 13, further comprising changing the predetermined version number from the first to the second version of the replicated state machine.  
15. (Original) The computer-implemented method of claim 10, wherein sending any agreed-upon proposal to the second version of the replicated state machine is executed by one of the client applications.  
16. (Original) The computer-implemented method of claim 10, wherein the proposals comprise at least one of application proposals to make changes to the state of the client applications and replicated state machine control proposals configured to make control or configuration changes to the first or second version of the replicated state machine.  
17. (Original) The computer-implemented method of claim 16, further comprising  the second version of the replicated state machine one of: rejecting a control proposal configured to make control or configurations to the first version of the replicated state machine; accepting a control proposal configured to make control or configurations to the first version of the replicated state machine and reaching agreement thereon; and replacing a control proposal configured to make control or configurations to the first version of the replicated state machine to a semantically-similar control proposal configured to make control or configurations to the second version of the replicated state machine.  
18. (Currently Amended) A computer-implemented method of maintaining consistency of client applications on a plurality of server nodes comprises: providing a first version of a replicated state machine and, in the first version of the replicated state machine, reaching agreements on proposals and generating a first ordering of agreements that specifies an order in which the client applications are to execute the proposals agreed-upon by the first version of the replicated state machine and the plurality of server nodes to correspondingly update their respective states; providing a second version of a replicated state machine; reaching agreement on a change version proposal in the first version of the replicated state machine, the change version proposal being configured to direct a changeover of subsequent proposals on the input queue from the first version of the replicated state machine to the second version of the replicated state machine; stopping reaching agreements on proposals in the second version of the replicated state machine after agreement is reached on the change version proposal and generating a second ordering of agreements that specifies an order in which the client applications are to execute the proposals agreed-upon by the second version of the replicated state machine and the plurality of server nodes to correspondingly update their respective states; and sending any agreed-upon proposal, received from the first version of the replicated state machine after agreement on the change version proposal is reached, to the second version of the replicated state machine.  
19. (Original) The computer-implemented method of claim 18, further comprising disabling the first version of the replicated state machine after the first version of the replicated state machine has finished reaching agreements on any in-flight proposals after the agreement corresponding to the change version proposal has been reached.  
20. (Original) The computer-implemented method of claim 18, wherein the proposals comprise at least one of application proposals to make changes to the state of the client applications and replicated state machine control proposals configured to make control or configuration changes to the first or second version of the replicated state machine.  
21. (Original) The computer-implemented method of claim 20, further comprising the second version of the replicated state machine one of: rejecting a control proposal configured to make control or configurations to the first version of the replicated state machine; accepting a control proposal configured to make control or configurations to the first version of the replicated state machine and reaching agreement thereon; and replacing a control proposal configured to make control or configurations to the first version of the replicated state machine to a semantically-similar control proposal configured to make control or configurations to the second version of the replicated state machine.  
22. (Original) The distributed system of claim 1, wherein both first and second versions of the replicated state machines are fault-tolerant and deterministic.  
23. (Currently Amended) The distributed system of claim 1, wherein the second version of the replicated state machine is configured, before receipt of the agreement on the change version proposal, to monitor the input and output queues.  
24. (Original) The computer-implemented method of claim 10, wherein both first and second versions of the replicated state machines are fault-tolerant and deterministic.  
25. (Currently Amended) The computer-implemented method of claim 10, wherein the second version of the replicated state machine is configured, before receipt of the agreement on the change version proposal, to monitor the input and output queues.  
26. (Original) The computer-implemented method of claim 18, wherein both first and second versions of the replicated state machines are fault-tolerant and deterministic.  
27. (Currently Amended) The computer-implemented method of claim 18, wherein the second version of the replicated state machine is configured, before receipt of the agreement on the change version proposal, to monitor the input and output queues.
1. A distributed system, comprising: a plurality of server nodes, each comprising a client application and being configured to receive client requests to change a state of the client application and to generate corresponding proposals; a first version of a distributed coordination engine (DConE), coupled to at least one of the plurality of server nodes and configured to receive the proposals on an input queue, the first version of the DConE being further configured to reach agreements on the proposals and to output a first ordering of agreements on an output queue coupled to the at least one of the plurality of server nodes, the first ordering of agreements specifying an order in which the client applications are to execute constituent agreements of the first ordering of agreements and correspondingly update their respective states, the first version of the DConE being further configured to monitor the input queue for a ChangeVersion proposal, to reach agreement thereon, to place the agreement on the ChangeVersion proposal on the output queue and thereafter to reach no further agreements on the proposals on the input queue, the ChangeVersion proposal being configured to direct a changeover of subsequent proposals on the input queue from the first version of DConE to a second version of the DConE; the second version of the DConE being coupled to input queue and to the output queue, the second version of the DConE being further configured to, after agreement has been reached on the ChangeVersion proposal, reach agreements on the proposals on the input queue and to output a second ordering of agreements on the output queue, beginning with the agreement on the ChangeVersion proposal, the second ordering of agreements including proposals on which agreement has been reached and specifying an order in which the client applications are to execute constituent agreements of the second ordering of agreements and correspondingly update their respective states, wherein each client application is further configured to cause any agreed-upon proposal received from the first version of the DConE after receipt of the agreement corresponding to the ChangeVersion proposal to be sent back to the second version of the DConE via the input queue.

2. The distributed system of claim 1, wherein the first version of the DConE comprises an instance thereof for each of the plurality of server nodes and wherein the second version of the DConE comprises an instance thereof for each of the plurality of server nodes.

3. The distributed system of claim 1, wherein the first and second versions of the DConE are coupled to the plurality of server nodes over a computer network.

4. The distributed system of claim 1, wherein the first version of the DConE is turned off after the first version of the DConE has finished reaching agreements on any in-flight proposals after the agreement corresponding to the ChangeVersion proposal has been reached.

5. The distributed system of claim 1, wherein each agreement of the first and second ordering of agreements comprises: a proposal; and a global sequence number (GSN) that comprises a version number of the DConE having reached agreement on the proposal and a version sequence number.

6. The distributed system of claim 5, wherein each of the client applications are configured to only execute proposals whose GSNs comprise a version number that matches a predetermined version number.

7. The distributed system of claim 6, wherein the predetermined version number is selected from the first version of the DConE and the second version of the DConE.

8. The distributed system of claim 1, wherein the proposals comprise at least one of application proposals to make changes to the state of the client applications and DConE control proposals configured to make control or configuration changes to the first or second versions of the DConE.

9. The distributed system of claim 8, wherein the second version of the DConE is further configured to one of: reject a control proposal configured to make control or configurations to the first version of the DConE; accept a control proposal configured to make control or configurations to the first version of the DConE and reaching agreement thereon; and replace a control proposal configured to make control or configurations to the first version of the DConE to a semantically-similar control proposal configured to make control or configurations to the second version of the DConE.

10. A computer-implemented method of maintaining consistency of client applications on a plurality of server nodes, comprising: providing a first version of a distributed coordination engine (DConE), coupled to at least one of the plurality of server nodes and, at the first version of the DConE: receiving proposals on an input queue, reaching agreements on the proposals and outputting a first ordering of agreements on an output queue coupled to the at least one of the plurality of server nodes, the first ordering of agreements specifying an order in which the client applications are to execute constituent agreements of the first ordering of agreements and correspondingly update their respective states; and monitoring the input queue for a ChangeVersion proposal, reaching agreement on the ChangeVersion proposal, outputting the agreement on the ChangeVersion proposal on the output queue and thereafter stop reaching any further agreements on the proposals on the input queue the ChangeVersion proposal being configured to direct a changeover of subsequent proposals on the input queue from the first version of DConE to a second version of the DConE; providing the second version of the DConE coupled to the at least one of the plurality of server nodes and, at the second version of the DConE: after the agreement corresponding to the ChangeVersion proposal has been output to the output queue, reaching agreements on the proposals on the input queue and outputting a second ordering of agreements on the output queue, beginning with the agreement corresponding to the ChangeVersion proposal, the second ordering of agreements including proposals on which agreements have been reached and specifying an order in which the client applications are to execute constituent agreements of the second ordering of agreements and correspondingly update their respective states and sending any agreed-upon proposal, received from the first version of the DConE after receipt of the agreement on the ChangeVersion proposal, back to the second version of the DConE via the input queue to enable the second version of the DConE to reach agreement thereon.

11. The computer-implemented method of claim 10, further comprising turning off the first version of the DConE after the first version of the DConE has finished reaching agreements on any in-flight proposals after the agreement corresponding to the ChangeVersion proposal has been reached.

12. The computer-implemented method of claim 10, wherein each agreement of the first and second ordering of agreements comprises: a proposal; and a global sequence number (GSN) that comprises a version number of the DConE having reached agreement on the proposal and a version sequence number.

13. The computer-implemented method of claim 12, further comprising configuring each of the client applications to only execute proposals whose GSNs comprise a version number that matches a predetermined version number.

14. The computer-implemented method of claim 13, further comprising changing the predetermined version number from the first to the second version of the DConE.

15. The computer-implemented method of claim 10, wherein sending any agreed-upon proposal back to the second version of the DConE is executed by one of the client applications.

16. The computer-implemented method of claim 10, wherein the proposals comprise at least one of application proposals to make changes to the state of the client applications and DConE control proposals configured to make control or configuration changes to the first or second version of the DConE.

17. The computer-implemented method of claim 16, further comprising the second version of the DConE one of: rejecting a control proposal configured to make control or configurations to the first version of the DConE; accepting a control proposal configured to make control or configurations to the first version of the DConE and reaching agreement thereon; and replacing a control proposal configured to make control or configurations to the first version of the DConE to a semantically-similar control proposal configured to make control or configurations to the second version of the DConE.

18. A computer-implemented method of maintaining consistency of client applications on a plurality of server nodes comprises: providing a first version of a distributed coordination engine (DConE); in the first version of the DConE, reaching agreements on proposals and generating a first ordering of agreements that specifies an order in which the client applications are to execute the proposals agreed-upon by the first version of the DConE and correspondingly update their respective states; providing a second version of a DConE; reaching agreement on a ChangeVersion proposal in the first version of the DConE, the ChangeVersion proposal being configured to direct a changeover of subsequent proposals on the input queue from the first version of DConE to the second version of the DConE; stopping reaching agreements on proposals in the second version of the DConE after agreement is reached on the ChangeVersion proposal and generating a second ordering of agreements that specifies an order in which the client applications are to execute the proposals agreed-upon by the second version of the DConE and correspondingly update their respective states; and sending any agreed-upon proposal, received from the first version of the DConE after agreement on the ChangeVersion proposal is reached, back to the second version of the DConE to enable the second version of the DConE to reach agreement thereon.

19. The computer-implemented method of claim 18, further comprising turning off the first version of the DConE after the first version of the DConE has finished reaching agreements on any in-flight proposals after the agreement corresponding to the ChangeVersion proposal has been reached.

20. The computer-implemented method of claim 18, wherein the proposals comprise at least one of application proposals to make changes to the state of the client applications and DConE control proposals configured to make control or configuration changes to the first or second version of the DConE.

21. The computer-implemented method of claim 20, further comprising the second version of the DConE one of: rejecting a control proposal configured to make control or configurations to the first version of the DConE; accepting a control proposal configured to make control or configurations to the first version of the DConE and reaching agreement thereon; and replacing a control proposal configured to make control or configurations to the first version of the DConE to a semantically-similar control proposal configured to make control or configurations to the second version of the DConE.



Conclusion
Claims 1-27 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 30, 2022